Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 08, 2015

The Court of Appeals hereby passes the following order:

A15A2208. IN RE ESTATE OF CARRIE GREENE et al.

      Before us is Appellee’s motion to dismiss the above-captioned appeal. This
appeal was docketed on July 22, 2015. As set forth in Court of Appeals Rules 22 (a)
and 23 (a), an appellant must file a brief and enumeration of errors within 20 days of
the date of docketing of the appeal. Therefore, Appellant’s brief and enumeration of
errors was due no later than August 11, 2015. Appellant failed to file a brief and
enumeration of errors or request an extension of time in which to do so by this date.
Accordingly, Appellee’s motion to dismiss is granted, and Appellant’s appeal is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/08/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.